Citation Nr: 0213674	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  90-49 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability, including residuals of a right wrist fracture.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a cervical spine 
disability, including residuals of a cervical spine injury.

4.  Entitlement to service connection for residuals of a 
concussion, including an organic mental disability manifested 
by memory impairment and loss of mental capacity.

5.  Entitlement to service connection for residuals of an 
injury of the sternum.

6.  Entitlement to service connection for a residuals of an 
injury of the left flank.

7.  Entitlement to service connection for a low back 
disability, including lumbosacral sprain.
  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to October 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1989 decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, inter alia, denied the veteran's claims of 
entitlement to service connection for a right wrist 
disability, a right shoulder disability, a cervical spine 
disability, residuals of a concussion (including an organic 
mental disability manifested by memory impairment and loss of 
mental capacity), residuals of an injury of the sternum, 
residuals of an injury of the left flank, and a low back 
disability.

The Board has remanded this case to the RO several times 
during the course of this appeal for evidentiary and 
procedural development, the most recent remand being in July 
1997.  Following this development, the RO affirmed the 
denials of service connection for the claims on appeal in a 
May 2002 rating decision/Supplemental Statement of the Case.  
The case was returned to the Board in August 2002 and the 
veteran now continues his appeal. 


FINDINGS OF FACT

1.  A chronic right wrist disability did not have its onset 
during active service nor is it proximately related to his 
service-connected right knee disability.

2.  A chronic right shoulder disability did not have its 
onset during active service nor is it proximately related to 
his service-connected right knee disability.

3.  The objective medical evidence establishes that an injury 
of the veteran's cervical spine pre-existed his entry into 
active service.

4.  A permanent increase in disability relating to the 
veteran's pre-existing injury of his cervical spine did not 
occur during his period of active service.

5.  The veteran has chronic headaches which are a residual of 
a concussion which occurred during his period of active 
service.

6.  The objective medical evidence establishes that the 
veteran sustained a fracture of his sternum in March 1969 
prior to his entry into active service.
 
7.  A permanent increase in disability relating to the 
veteran's pre-existing fracture of his sternum did not occur 
during his period of active service.

8.  A chronic disability of the left flank did not have its 
onset during active service.
 
9.  A chronic disability of the low back, to include 
lumbosacral sprain, did not have its onset during active 
service nor is it proximately related to his service-
connected right knee disability.





CONCLUSIONS OF LAW

1.  A chronic right wrist disability, including residuals of 
a right wrist fracture, was not incurred or aggravated, nor 
is it presumed to have been incurred in active service, and 
is not secondary to a service-connected right knee 
disability.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2001).

2.  A chronic right shoulder disability was not incurred or 
aggravated, nor is it presumed to have been incurred in 
active service, and is not secondary to a service-connected 
right knee disability.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2001). 

3.  There is clear and unmistakable evidence that an injury 
of the veteran's cervical spine was present prior to his 
entry into military duty; the veteran's pre-existing cervical 
spine injury was not aggravated during active service.  
38 U.S.C.A. §§ 1131, 1153, 5107(b) (West 1991); 38 C.F.R. §§  
3.303, 3.304, 3.306 (2001).

4.  Chronic headaches are residual of a concussion which was 
incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).

5.  There is clear and unmistakable evidence that a fracture 
of the veteran's sternum was present prior to his entry into 
military duty; the veteran's pre-existing sternum fracture 
was not aggravated during active service.  
38 U.S.C.A. §§ 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2001).

6.  A chronic disability of the left flank was not incurred 
or aggravated in active service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).



7.  A chronic lumbosacral disability was not incurred or 
aggravated, nor is it presumed to have been incurred in 
active service, and is not secondary to a service-connected 
right knee disability.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in May 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The letter of May 2001 informed 
the veteran that VA would assist him inobtaining such things 
as medical records, employment records, and records of other 
Federal agencies.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of the 
remands which occurred during this appeal.  He has also been 
provided with VA examinations which specifically address the 
service connection claims on appeal.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As a result of the development that has been undertaken, 
along with the VCAA letter of May 2001, the veteran has been 
notified of the information and evidence necessary to 
substantiate his claim, and he has been told what information 
and evidence would be ovtained by VA and what information and 
evidence he needed to provide.  As a result, there is no 
reasonable possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.


Pertinent Law & Regulations

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2001).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2001).

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2001).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain, muscle pain or 
headaches in service will permit service connection for a 
musculoskeletal disability or residual of a head injury, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

Factual Background & Analyses

(a.)  Entitlement to service connection for a right wrist 
disability, including residuals of a right wrist fracture.

The veteran's service medical records contain no reference to 
a right wrist injury during active duty or treatment for any 
complaints relating to his right wrist.  His pre-enlistment 
examination in March 1976 and periodic medical examination in 
April 1983 show no abnormalities pertaining to the right 
wrist.  The veteran separated from active service in October 
1985.

Post-service VA treatment reports show that in July 1989 the 
veteran was given a provisional diagnosis of a right wrist 
fracture.  An August 1989 treatment report shows that X-rays 
revealed findings which supported a diagnosis of a fracture 
of the distal pole of the scaphoid, the ulnar styloid and a 
possible chip in the trapezius. 

The report of a May 1990 VA examination shows that the 
veteran reported fracturing his right wrist in July 1989 as a 
result of his service-connected right knee giving out.  A May 
1990 X-ray report shows that he had navicular fractures of 
his right wrist which appeared to be in satisfactory position 
for healing.  He was diagnosed with old fracture of the right 
wrist and recurrent arthralgia of the right wrist.  The VA 
physician stated in his opinion that "it was certainly 
possible that the. . . fracture of the right wrist was caused 
by the right knee joint giving out."

VA and private medical reports show treatment of the veteran 
for complaints of right wrist pain in 1990.  A VA outpatient 
treatment note shows that he reported that the fractured his 
right wrist in a motor vehicle accident in 1981.

VA examination in November 1998 shows that the veteran's 
medical records showed that he had slipped and fractured his 
right wrist in July 1989.  The examination report shows that 
when he was asked about the onset of his right wrist 
complaints that he did not recall the details of the injury, 
including when or where it happened.  Examination revealed no 
deformity or tenderness or pain on motion.  Grip and pinch 
strength were powerful.  X-rays revealed un-united ulnar 
epiphysis with probable old healed fracture of the 4th 
metacarpal.  The diagnosis was history of fracture of the 
right wrist without evidence of residual impairment of 
function or limitation of motion.  The examiner's opinion was 
that "It (was) impossible to state whether or not (the 
veteran's) injury to his right wrist was due to a fall caused 
by his right knee giving way.  The records contain no 
accounts of the accident and (the veteran) cannot recall any 
of the details of the accident."

The evidence with respect to this issue shows that no injury 
of the right wrist was sustained in service.  To the extent 
that the opinion of the VA examiner in May 1990 expressed 
the opinion that "it was certainly possible that the. . . 
fracture of the right wrist was caused by the right knee 
joint giving out," we find that this opinion is only 
speculative.  Medical evidence which contains a physician's 
opinion indicating that it was possible that the veteran's 
disability or disorder may have been due to service or, as 
in this case, a service-connected disability, is by its own 
terms equivocal and is no more helpful than an opinion that 
a disability "may or may not" have been due to service.  
The best that can be said about such evidence is that it is 
speculative.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  
There is no objective evidence to corroborate the veteran's 
account that he injured his right wrist as a result of his 
service-connected right knee giving way and there are 
indications that his own accounts of the history of his 
right wrist problems are inconsistent with each other and 
therefore limited in probative value.  We therefore find 
that the weight of the evidence is against the veteran's 
claim of entitlement to service connection for a right wrist 
disability and his claim in this regard must therefore be 
denied.
  
(b.)  Entitlement to service connection for a right shoulder 
disability.

The veteran's service medical records show normal findings 
with respect to his right upper extremity on pre-enlistment 
examination in March 1976.  Treatment reports dated in March 
and April 1979 show complaints of right shoulder pain and a 
diagnosis of subacromial bursitis/tendinitis and he was 
placed on a physical profile.  X-rays of the right shoulder 
dated in April 1979 were negative for fracture or shoulder 
separation.  In June 1981 he sustained a bruising injury to 
his right shoulder.  X-rays in June 1981 revealed no 
significant abnormalities.  He was diagnosed with a soft 
tissue injury and his right shoulder was placed in a sling.  
In January 1983 the veteran complained of shoulder pain after 
getting into a fight.  Examination revealed no contusions.  
Periodic medical examination in April 1983 shows no abnormal 
findings with regard to his right shoulder.  The veteran 
separated from active service in October 1985.

A VA medical report dated in May 1990 shows that the veteran 
was treated for a straining injury of his neck and right 
shoulder when lifting a case of paint thinner two weeks 
earlier.

The report of a May 1990 VA examination shows that the 
veteran reported injuring his right shoulder in service.  He 
reported that in July 1989 he injured his right shoulder when 
his right knee gave out.  X-rays in May 1990 revealed no 
abnormalities of his right shoulder.  He was diagnosed with 
recurrent arthralgias of his right shoulder joint.  The VA 
physician stated in his opinion that "it was certainly 
possible that the right shoulder trauma. . . was caused by 
the right knee joint giving out."

VA outpatient treatment reports show that the veteran 
underwent physical therapy for his right shoulder symptoms in 
July - August 1990.  In February 1991 he was treated for 
right shoulder pain.  Private treatment reports show that he 
underwent physical therapy for his right shoulder from 
February - May 1991.  

VA examination in October 1991 shows that the veteran 
reported injuring his right shoulder in a jeep accident in 
service.  Examination revealed tenderness on palpation of his 
right shoulder.  X-rays of his right shoulder revealed no 
abnormalities.  He was diagnosed with tendonitis of his right 
shoulder by history.

The veteran was treated by VA for right shoulder complaints 
in March 1995 and May 1996.  An October 1995 VA report shows 
that he had underwent surgical treatment for his right 
rotator cuff.

VA examination in November 1998 shows that the veteran 
complained of occasional right shoulder pain only on 
strenuous exertion.  He took no medication for his pain.  
Examination revealed three healed arthroscopy portal scars 
secondary to surgery.  There was no tenderness, deformity, 
weakness or atrophy of the right shoulder.  X-rays revealed 
no significant abnormalities of the right shoulder joint and 
the impression was negative right shoulder.  The diagnosis 
was history of contusion of the right shoulder and 
arthroscopic surgery without evidence of residuals.

The evidence with respect to this issue shows that no 
chronic disability of the right shoulder was sustained in 
service.  The injuries sustained in service appear to have 
been acute and transitory and resolved with no permanent 
residual pathology.  The evidence indicates that 
notwithstanding the veteran's subjective recollections of 
the etiology and history of his right shoulder problems, the 
disability appears to have been due to a straining injury 
that occurred several years after service when he was 
lifting a case of paint thinner in 1990.  There appears to 
be no real current chronic disability of his right shoulder 
at the present time.  To the extent that the opinion of the 
VA examiner in May 1990 expressed the opinion that "it was 
certainly possible that the. . . fracture of the right 
shoulder was caused by the right knee joint giving out," we 
find that this opinion is only speculative.  Medical 
evidence which contains a physician's opinion indicating 
that it was possible that the veteran's disability or 
disorder may have been due to service or, as in this case, a 
service-connected disability, is by its own terms equivocal 
and is no more helpful than an opinion that a disability 
"may or may not" have been due to service.  The best that 
can be said about such evidence is that it is speculative.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); See Lathan 
v. Brown, 7 Vet. App. 359, 366 (1995). There is also no 
objective evidence to corroborate the veteran's account that 
he injured his right shoulder as a result of his service-
connected right knee giving way on him.  We therefore find 
that the weight of the evidence is against the veteran's 
claim of entitlement to service connection for a right 
shoulder disability and his claim in this regard must 
therefore be denied.

(c.)  Entitlement to service connection for a cervical spine 
disability, including residuals of a cervical spine injury.

The veteran's service medical records show normal findings on 
examination of his neck on pre-enlistment examination in 
March 1976.  On the accompanying medical history 
questionnaire he reported that he had sustained a neck injury 
in a motor vehicle accident prior to service in October 1973.  
The veteran's prior whiplash injury was noted by the service 
physician on entrance into active service.  In April 1978 the 
veteran was diagnosed with cervical strain.  X-rays of his 
cervical spine were within normal limits.  He was placed on a 
physical profile for cervical strain.  A later examination of 
his cervical spine in mid-April 1978 showed that he was neck 
was asymptomatic and that his cervical spine had full range 
of motion.  Periodic medical examination in April 1983 shows 
that his neck was normal.  The veteran separated from active 
service in October 1985.

A VA medical report dated in May 1990 shows that the veteran 
was treated for a straining injury of his neck and right 
shoulder when lifting a case of paint thinner two weeks 
earlier.

VA examination in October 1991 shows that the veteran 
reported that he had a history of a whiplash injury of his 
neck which he believed was incurred in a jeep accident in 
service.  Examination revealed pain on motion and tenderness 
on palpation of his neck.  X-rays of his cervical spine 
revealed some narrowing of the intervertebral discs at C4-C5. 

The report of a November 1998 VA examination shows that the 
veteran complained of recurrent cervical pain.  His service 
medical records show that he had a history of whiplash 
injury.  X-rays of his cervical spine revealed no 
abnormalities with well preserved intervertebral disc spaces 
and bony elements of normal shape and composition.  The 
diagnosis was history of a whiplash injury of the cervical 
spine without residual impairment of function or loss of 
motion.

The evidence clearly and unmistalable establishes that the 
veteran had sustained a whiplash injury of his neck prior to 
entering service.  When he filled out a medical history form 
in 1976, he reported a neck injury, and explained that it 
occurred in an accident in October 1973.  At the time of 
entry the cervical spine was not disabled.  During service 
there are indications that he sustained a cervical strain 
injury in April 1978.  However, X-rays of his cervical spine 
were within normal limits and a later examination of his 
cervical spine in mid-April 1978 showed that he was neck was 
asymptomatic and that his cervical spine had full range of 
motion.  Periodic medical examination in April 1983 shows 
that his neck was normal, thus indicating that his cervical 
strain in service was acute and transitory and resolved with 
no permanent residual pathology and that there was no 
aggravation of the pre-existing injury.  The evidence 
indicates that notwithstanding the veteran's subjective 
recollections of the etiology and history of his neck 
problems, the disability appears to have been due to a 
straining injury that occurred several years after service 
when he was lifting a case of paint thinner in 1990.  There 
appears to be no real current chronic disability of his 
cervical spine at the present time.  We therefore find that 
the weight of the evidence is against the veteran's claim of 
entitlement to service connection for a cervical spine 
disability and his claim in this regard must therefore be 
denied.

(d.)  Entitlement to service connection for residuals of a 
concussion, including an organic mental disability manifested 
by memory impairment and loss of mental capacity.

The veteran's service medical records show that on pre-
enlistment examination in March 1976 no residuals of head 
injuries were found.  He reported at the time that he had a 
prior history of a motor vehicle accident in October 1973.  
In April 1978 he was struck on the head by a tree and 
sustained a concussion injury.  He was placed on physical 
profile in April 1978 for a concussion.  The file indicates 
he was also involved in a motor vehicle accident in April 
1978.  Skull X-rays in April 1978 were negative for any 
abnormalities.  In mid-April 1978 he was re-examined and 
reported at the time that he did not have any headaches.  In 
January 1983 he was treated for contusions of his left brow 
and maxillary area after being involved in a fight.  Period 
medical examination in April 1983 showed normal findings on 
neurological and psychiatric evaluation and examination of 
his head and face.  The veteran separated from active service 
in October 1985.

VA examination in September 1991 shows that the veteran 
reported a history of head injury in service and now 
complained of residual headaches.  He denied having any 
memory difficulties or focal neurological abnormalities.  
Following his evaluation of the veteran, the physician stated 
that the veteran has had several head traumas but none of 
them appeared to be very significant or accompanied by any 
significant loss of consciousness.  As a residual of these he 
has had some chronic headaches of a muscle contraction type.  
The examiner noted that the veteran had a history of memory 
loss and displayed some unusual mentation but the examiner 
was of the opinion that it was unlikely that the amount of 
head trauma the veteran had sustained would cause much 
organic decrease in mentation and believed the memory loss 
and unusual mentation to be due to some overlying psychiatric 
difficulty.

VA psychiatric examination in September 1991 revealed no 
psychiatric diagnosis.  The psychiatrist stated that the 
veteran did not have any psychiatric disorder and was 
competent for VA purposes.

VA examination for mental disorders in November 1998 revealed 
no diagnosis of a mental disorder.  The reviewing 
psychiatrist deemed the veteran to be competent for VA 
purposes.

The evidence does not show that the veteran has any 
psychiatric diagnosis or organic mental disorder associated 
with his history of a head injury in service.  Though he 
sustained a concussion in service, it appears that his 
headache symptoms associated with this injury had resolved by 
the time of his separation from service as no pathology was 
noted with respect to his head or neurological system on 
periodic examination in April 1983.  However, the VA examiner 
in September 1991 noted that he had a history of head injury 
in service and now complained of residual headaches and 
indicated that these chronic headaches of a muscle 
contraction type were a residual of his prior concussion.  
The evidence appears to be in relative equipoise with respect 
to the question of whether the veteran's headaches are 
related to service.  Resolving all doubt in the veteran's 
favor, we find that the evidence supports the veteran's claim 
for service connection for residuals of a concussion.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Service connection for 
chronic headaches is therefore granted, subject to the 
controlling laws and regulations which govern awards of VA 
benefits.

(e.)  Entitlement to service connection for residuals of an 
injury of the sternum.

In a March 1976 written statement which accompanied the 
veteran's service medical records, his private physician, 
David R. Laderman, D.O., reported that he had treated the 
veteran for a fracture of his sternum which he sustained in 
March 1969.  According to Dr. Laderman's statement, there was 
no deformity or physical disability secondary to this old 
fracture.  In June 1976 the veteran was placed on a physical 
profile for a sternum fracture.  X-rays indicated a suspicion 
of fracture of his lower sternal segments but and otherwise 
normal chest X-ray.  In January 1983 the veteran complained 
of sternal pain and point tenderness of his sternum after 
getting involved in a fight.  No contusions of his chest or 
sternum were noted.  Period medical examination in April 1983 
was normal with respect to his chest and sternum.  The 
veteran separated from active service in October 1985.

VA examination in November 1998 noted that the veteran had a 
prior history of a sternum fracture prior to entering active 
service.  The examiner noted that the veteran was 
hypertensive and that he sustained a myocardial infarction in 
November 1997.  He reported that he now had chest pain when 
lying down at night.  Examination in 1998 revealed no 
deformity or tenderness of his sternum.  X-rays revealed no 
deformity or abnormality of his sternum.  The diagnosis was 
history of fractures of the sternum without evidence of 
residual deformity or impairment.  The VA examiner opined 
that since the veteran has hypertension and has had a 
myocardial infarction, it is more than likely that his 
nocturnal chest pain is due to his cardiovascular condition.  
Residual pain from a sternal fracture would be more likely to 
produce pain on exertion and not at rest as the veteran 
reports.

The evidence clearly establishes that the veteran had 
sustained a fracture of his sternum prior to entering 
service.  At the time of entry there was no chronic 
disability associated with his sternum.  During service there 
are indications that he was placed on physical profile for 
his sternum fracture in June 1976.  He also complained of 
sternal pain in January 1983 after being involved in a fight.  
However, a periodic medical examination in April 1983 shows 
that his chest an sternum were normal, thus indicating that 
there was no aggravation of his pre-existing injury.  The 
evidence indicates that notwithstanding the veteran's 
subjective recollections of the etiology and history of his 
sternum symptoms, his current chest complaints appear to be 
due to his nonservice-connected hypertension and history of 
myocardial infarction.  There appears to be no real current 
chronic disability of his sternum at the present time.  We 
therefore find that the weight of the evidence is against the 
veteran's claim of entitlement to service connection for  
residuals of an injury of the sternum and his claim in this 
regard must therefore be denied.


(f.)  Entitlement to service connection for a residuals of an 
injury of the left flank.

The veteran's service medical records show that no 
abnormalities regarding his left flank were noted on pre-
enlistment examination in March 1976.  In April 1979 he fell 
off of a tank ramp and sustained a bruising injury of his 
left flank which was diagnosed as a soft tissue contusion.  A 
January 1983 treatment report following the veteran's 
involvement in a fight shows that he complained of point 
tenderness of his left upper quadrant and left side and was 
diagnosed with contusions and costochondritis secondary to 
trauma.  Periodic medical examination in April 1983 shows 
normal findings with regard to his left flank.  The veteran 
separated from active service in October 1985.

A review of the post-service medical evidence shows that 
there is no current evidence of a chronic disability of the 
veteran's left flank at the present time, much less one which 
is attributable to service.  The injury of the left flank in 
service appears to have fully resolved itself without any 
residual pathology.  We therefore find that the weight of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of an injury of the left 
flank and his claim in this regard must therefore be denied.

(g.)  Entitlement to service connection for a low back 
disability, including lumbosacral sprain.

The veteran's service medical records show that on pre-
enlistment examination his spine was normal.  In April 1979 
he fell off of a tank ramp and afterwards complained of back 
pain.  He was diagnosed with a resolving low back contusion 
in April 1979.  X-rays in April 1979 were negative for 
fracture and showed a normal lumbosacral spine.  In May 1979 
he was placed on a physical profile for low back pain.  
Periodic medical examination in April 1983 shows normal 
findings with respect to his spine.  The veteran separated 
from active service in October 1985.

The report of a May 1990 VA examination shows that the 
veteran reported injuring his low back in service.  He 
reported that in July 1989 he fell when his right knee gave 
out and injured his low back.  X-rays of his lumbosacral 
spine in May 1990 revealed bony structures which were normal 
in height and intervertebral discs which were normal in 
width, with no arthritic spurs and no evidence of recent 
trauma.  He was diagnosed with chronic lumbosacral sprain.  
The VA physician stated in his opinion that "it is. . . 
possible that the chronic lumbosacral sprain has been caused 
by the right knee joint giving out."

VA and private medical reports show treatment for complaints 
of low back pain from 1990 - 1991 and in March 1995.

The report of a November 1998 VA examination shows that the 
veteran complained of recurrent low back pain.  X-rays of his 
lumbosacral spine revealed no abnormalities with well 
preserved intervertebral disc spaces and bony elements of 
normal shape and composition.  The diagnosis was lumbosacral 
strain, chronic, with slight subjective symptoms.   

The evidence with respect to this issue shows that a chronic 
disability of the lumbosacral spine or musculature of the low 
back was not sustained in service. During service there are 
indications that he sustained a low back injury in April 1979 
after falling from a tank ramp.  However, X-rays of his 
lumbar spine were within normal limits in April 1979 and a 
periodic medical examination in April 1983 shows that his 
spine was normal, thus indicating that his low back injury in 
service was acute and transitory and resolved with no 
permanent residual pathology.  To the extent that the opinion 
of the VA examiner in May 1990 expressed the opinion that 
"it is. . . possible that the chronic lumbosacral sprain has 
been caused by the right knee joint giving out," we find 
that this opinion is only speculative.  Medical evidence 
which contains a physician's opinion indicating that it was 
possible that the veteran's disability or disorder may have 
been due to service or, as in this case, a service-connected 
disability, is by its own terms equivocal and is no more 
helpful than an opinion that a disability "may or may not" 
have been due to service.  The best that can be said about 
such evidence is that it is speculative.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); See Lathan v. Brown, 
7 Vet. App. 359, 366 (1995).  There is also no objective 
evidence to corroborate the veteran's account that he injured 
his low back as a result of his service-connected right knee 
giving way on him.  We therefore find that the weight of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disability and his claim in 
this regard must therefore be denied.

ORDER

Service connection for a right wrist disability, including 
residuals of a right wrist fracture, is denied.

Service connection for a right shoulder disability is denied.

Service connection for a cervical spine disability, including 
residuals of a cervical spine injury, is denied.

Service connection for chronic headaches as residual of a 
concussion is granted.

Service connection for residuals of an injury of the sternum 
is denied.

Service connection for a residuals of an injury of the left 
flank is denied.

Service connection for a low back disability, including 
lumbosacral sprain, is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

